                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LOWELL B. SMITH,                                     )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:18-cv-03794-SEB-DML
                                                     )
WEXFORD MEDICAL COMPANY,                             )
                                                     )
                             Defendant.              )


                        Entry Granting Motion for Summary Judgment
                       on Defendant’s Affirmative Defense of Exhaustion

       On December 3, 2018, Plaintiff Lowell Smith filed his original complaint alleging that his

constitutional rights were violated while he was incarcerated at the Plainfield Correctional Facility.

Specifically, he alleged that in October 2018, Wexford and its employees refused to provide

treatment to him for Hepatitis C.

       Defendant Wexford Medical Company (properly known as “Wexford of Indiana, LLC;”

hereinafter referred to as “Wexford”) seeks dismissal of this action through summary judgment on

the basis that Mr. Smith failed to exhaust his available administrative remedies as required by the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), before filing this lawsuit. Mr.

Smith responded. Wexford was given a period of time in which to file a reply in support of its

motion for summary judgment or to otherwise comply with the Entry of April 29, 2019. No further

reply was submitted.

       For the reasons explained below, Defendant’s motion for summary judgment, dkt. [31], is

granted.
                                     I. Standard of Review

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

asserted fact by citing to particular parts of the record, including depositions, documents, or

affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

materials cited do not establish the absence or presence of a genuine dispute or that the adverse

party cannot produce admissible evidence to support the fact.                  Fed. R. Civ. P.

56(c)(1)(B). Affidavits or declarations must be made on personal knowledge, set out facts that

would be admissible in evidence, and show that the affiant is competent to testify on matters

stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s

factual assertion can result in the movant’s fact being considered undisputed, and potentially in

the grant of summary judgment. Fed. R. Civ. P. 56(e).

       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). “A

genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir.

2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896


                                                 2
(7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

Cir. 2009). The Court views the record in the light most favorable to the non-moving party and

draws all reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d

708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

judgment because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827

(7th Cir. 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and

the Seventh Circuit Court of Appeals has repeatedly assured the district courts that they are not

required to “scour every inch of the record” for evidence that is potentially relevant to the summary

judgment motion before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th

Cir. 2017).

                                       II. Undisputed Facts

       Applying the standard set forth above, the following facts are undisputed.

       Mr. Smith is an inmate in the custody of Plainfield Correctional Facility and the the Indiana

Department of Correction’s (IDOC) offender grievance process is available to him. Dkt. 32 at ¶ 3.

The purpose of the offender grievance process is to provide administrative means by which

inmates may resolve concerns and complaints related to the conditions of their confinement at their

current institution. Id. The grievance procedures at the Plainfield Correctional Facility are noted

in the inmate handbook and are provided to inmates upon their arrival at the Plainfield Correctional

Facility as well as available to them in both Law Libraries in the facility. Id.

       The grievance process consists of four stages. Id. at ¶ 4. First, an offender must attempt to

resolve the grievance informally through officials at the facility. The informal grievance process


                                                  3
is interactive and requires the offender to communicate and work with staff for an appropriate

period of time, along with giving staff a reasonable period of time to respond to the grievance. Id.

at ¶ 4(a).

          If the informal grievance process is unsuccessful, the offender must file a Level 1 formal

grievance. This includes the submission of a Level 1 Grievance Form to the facility’s Grievance

Specialist. Dkt. 32 at ¶ 4(b).

          Once a finding has been given to the Level 1 formal grievance, the offender may then

decide if the grievance has been satisfied. If the decision made on the Level 1 grievance is not

satisfactory, he may then file for a Level 1 appeal to the Warden. Id. at ¶ 4(c).

          Once the Level 1 appeal has been answered, the offender may then decide if the answer

was satisfactory. If the answer was not satisfactory, he may then file a Level 2 appeal to the

Department Offender Grievance Manager, Central Office. Id. at ¶ 4(d).

          Successful exhaustion of the grievance procedure by an offender includes timely pursuing

each step or level of the informal, formal, and appeal process. An offender must also use the proper

grievance forms in order to exhaust successfully and must file timely each grievance within the

timeframe outlined by the administrative procedures of the Indiana Department of Correction. Id.

at ¶ 5.

          Mr. Smith testified that he submitted an informal grievance to Wexford. That informal

grievance is on a request for interview form dated November 6, 2018, and states, “I have been told

by medical staff that do to the cost of money that until I am having full and total liver failure for

my Hep-C- you will not give me treatment until I’m dying. But yet, you can cure the Hep- C- and

won’t.” Dkt. 35-1 at p. 1. In response, Mr. Smith was directed to write his complaint on a


                                                  4
Healthcare Request Form. Dkt. 35-1 at p. 2. Mr. Smith then filed three separate Request for

Healthcare Forms. However, these Requests for Health Care were submitted after this lawsuit was

filed so they are not relevant to resolving the issue of whether Mr. Smith exhausted his available

administrative remedies prior to filing this civil action. See dkt. 35-1 at p. 6 (dated December 27,

2018); dkt. 35-1 at p. 7 (dated December 20, 2018); and dkt. 35-1 at p. 8 (dated December 25,

2018).

         Mr. Smith then proceeded on November 20, 2019, to the next step of the grievance process

by filing a Level 1 Offender Grievance on State Form 45471. Dkt. 35-1 at p. 4. That grievance was

returned with the following explanation:

         There is no indication that you tried to informally resolve your complaint. If you
         have tried to resolve it informally, please fill out the grievance form to indicate that.
         If you have not tried to resolve it informally, you have five (5) days to begin that
         process.

Dkt. 35-1 at p. 5.

         Mr. Smith’s grievance history indicates that no formal grievances were accepted in 2018.

Dkt. 32-1 at ¶ 9.

         Mr. Smith filed his Complaint against Wexford on December 3, 2018, alleging that

Wexford and its employees refused to treat him for Hepatitis C in October 2018.

                                            III. Discussion

         Wexford argues that because Mr. Smith failed to exhaust his administrative remedies as

required prior to filing this action, his claims must be dismissed. See Pozo, 286 F.3d at 1024-25;

see also Roberts v. Neal, 745 F.3d 232, 234-35 (7th Cir. 2014). In response, Mr. Smith argues that

he did submit an informal grievance on November 6, 2018, and that he can’t be held responsible



                                                    5
for Wexford not answering the informal grievance. He argues that he did what he was allowed to

do.

       A. Prison Litigation Reform Act

       The PLRA requires that a prisoner exhaust his available administrative remedies before

bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516,

524-25 (2002). “Proper exhaustion demands compliance with an agency’s deadlines and other

critical procedural rules because no adjudicative system can function effectively without imposing

some orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91

(2006) (footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) (“In order

to properly exhaust, a prisoner must submit inmate complaints and appeals ‘in the place, and at the

time, the prison’s administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002)). Strict compliance is required with respect to exhaustion, and a prisoner must

properly follow the prescribed administrative procedures in order to exhaust his remedies. Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). The PLRA’s exhaustion requirement is not subject

to either waiver by a court or futility or inadequacy exceptions. Booth v. Churner, 532 U.S. 731,

741, n.6 (2001); McCarthy v. Madigan, 503 U.S. 140 (1992) (“Where Congress specifically

mandates, exhaustion is required.”).

       It is the Defendant’s burden to establish that the administrative process was available to

Mr. Smith. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an

affirmative defense, the defendants must establish that an administrative remedy was available and

that [the plaintiff] failed to pursue it.”). “[T]he ordinary meaning of the word ‘available’ is ‘capable




                                                   6
of use for the accomplishment of a purpose,’ and that which ‘is accessible or may be obtained.’”

Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (internal quotation omitted).

       B. Failure to Exhaust

       The record reflects that there was a grievance process available to Mr. Smith at Plainfield

Correctional Facility, but he failed to file any formal grievances against Wexford or its employees

regarding his Hepatitis C treatment prior to filing this lawsuit.

       In response, Mr. Smith, argues that the administrative remedy process was not available to

him because in response to his informal grievance he was told to submit a Request for Healthcare

Form. See Ross, 136 S. Ct. at 1858 (“[A]n inmate is required to exhaust those, but only those,

grievance procedures that are capable of use to obtain some relief for the action complained of.”

Id. at 1859 (internal quotation omitted). Based on Mr. Smith’s response and the exhibits in the

record, there is no dispute that Mr. Smith completed the informal grievance process. He

complained about the lack of treatment for his Hep-C and was told to file a Health Care Request

Form. This is enough to complete the informal process.

       The problem for Mr. Smith is that he did not complete the formal grievance process. He

filed a formal grievance, but it was rejected with the following explanation:

       There is no indication that you tried to informally resolve your complaint. If you
       have tried to resolve it informally, please fill out the grievance form to indicate that.
       If you have not tried to resolve it informally, you have five (5) days to begin that
       process.

Dkt. 35-1 at p. 5. Because Mr. Smith, had already tried to resolve his complaint informally, he

should have followed the instructions provided and filled out the grievance form explaining what

he had done to resolve his concerns informally. He never did so. Under these circumstances, Mr.

Smith failed to complete his available administrative remedies.

                                                  7
       Accordingly, Wexford has shown that Mr. Smith did not exhaust his available

administrative remedies prior to filing this lawsuit. The consequence of these circumstances, in

light of 42 U.S.C. § 1997e(a), is that this lawsuit should not have been brought and must now be

dismissed without prejudice. See Ford v Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (“We therefore

hold that all dismissals under § 1997e(a) should be without prejudice.”).

                                         IV. Conclusion

       The motion for summary judgment, dkt. [31], is therefore granted.

       Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.


         10/22/2019
Date: __________________                            _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana



Distribution:

LOWELL B. SMITH
251281
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Lyubov Gore
INDIANA ATTORNEY GENERAL
lyubov.gore@atg.in.gov


                                                8
Jordan Michael Stover
INDIANA ATTORNEY GENERAL
jordan.stover@atg.in.gov




                           9
